215 F.2d 101
TANKARD et al.v.MITCHELL, Secretary of Labor.
No. 13766.
United States Court of Appeals, Ninth Circuit.
August 11, 1954.

Robert M. Devitt, Long Beach, Cal., for appellants.
Stuart Rothman, Sol., Jeter S. Ray, Acting Sol., Bessie Margolin, Asst. Sol., William A. Lowe, Harold S. Saxe, Washington, D. C., Kenneth C. Robertson, Attys., Dept. of Labor, San Francisco, Cal., George E. Duemler, Atty., Dept. of Labor, Los Angeles, Cal., for appellee.
Before STEPHENS and CHAMBERS, Circuit Judges, and WALSH, District Judge.
PER CURIAM.


1
The ultimate question on this appeal is whether Tankard's employees come within Section 16(c) of the Fair Labor Standards Act of 1938, c. 676, 52 Stat. 1060, 29 U.S.C. 201 et seq., as amended in 1949 by c. 736, 63 Stat. 910, 29 U.S.C.A. § 201 et seq. as to payment for overtime. That question turns upon whether Tankard knew or in reason should have known that a substantial quantity of scrap metal and paper sold by Tankard locally was purchased for and was shipped in interstate commerce. Warren-Bradshaw Drilling Co. v. Hall, 317 U.S. 88, 63 S.Ct. 125, 87 L.Ed. 83; Culver v. Bell & Loffland, 9 Cir., 146 F.2d 29.


2
There is ample evidence in the record to support the trial court's finding in the affirmative on the latter question.


3
Affirmed.